     KEVIN P. BLOCK (121329)
 1
     kb@winelawyers.com
 2   ROMAN BLOCK (306966)
     rb@winelawyers.com
 3   BLOCK & BLOCK LLP
     1109 Jefferson Street
 4
     Napa, California 94559
 5   Telephone: (707) 251-9871
     Telefax: (707) 251-0368
 6
 7   Attorneys for Plaintiffs

 8
                                  UNITED STATES DISTRICT COURT
 9
10                              NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12
13
     STEFAN BOKAIE; CAROL BOKAIE;
14   SURINDER UPPAL; MARIE UPPAL;                         Case No. 3:18-cv-5244-JST
     GURJIWAN UPPAL; PATRICK WARD;
15   BRENDA WARD; NEERA BHANDARI;
16   and SANDEEP BHANDARI,
                                                          STIPULATED ORDER GRANTING
17                                        Plaintiffs,     PLAINTIFFS LEAVE TO FILE A
                                                          CONSOLIDATED OPPOSITION TO
18                  v.                                    DEFENDANTS’ MOTIONS TO
19                                                        DISMISS

20   GREEN EARTH COFFEE LLC, a California                 [Civil Local Rule 7-12]
     limited liability company; CARLOS
21   ZAMBRANO, an individual; FLYING
22   ROOSTER, LLC, a California limited liability
     company; EXCHANGE BANK, a California
23   corporation; and DOES 1 through 25, inclusive,
24
25                                      Defendants.
26
27
28
                                                    -1-

                                Stipulated Order re Consolidated Opposition
                                             3:18-cv-5244-JST
 1          The parties, through their counsel of record, hereby stipulate to an order granting plain-
 2   tiffs leave to file a consolidated opposition to the two separate motions to dismiss the first, sec-
 3   ond and third causes of action of the complaint for failure to state a claim upon which relief may
 4   be granted filed by defendants Green Earth Coffee LLC and Carlos Zambrano, and defendant
 5   Flying Rooster, respectively.
 6
 7
 8
            October 26, 2018                        BLOCK & BLOCK LLP
 9
10
                                                    By: _____/s/____________________
11
                                                        Roman Block
12                                                      Attorney for Plaintiffs

13
14          October 26, 2018                        LAW OFFICES OF HERBERT L. TERRERI PC

15
16                                                  By: _____/s/_____________________
17                                                      Herbert L. Terreri
                                                        Attorney for Defendant
18                                                      FLYING ROOSTER, LLC
19
20                                                  THE ROGOWAY LAW GROUP

21
22          October 26, 2018                        By: _____/s/_____________________
23                                                      Kenneth Stratton
                                                        Attorney for Defendants GREEN EARTH
24                                                      COFFEE LLC and CARLOS ZAMBRANO
25
26
27
28
                                                      -2-

                                Stipulated Order re Consolidated Opposition
                                             3:18-cv-5244-JST
            PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS SO ORDERED.
 1
 2
 3
                            30 2018
                    October __,                           _________________________
 4
                                                                    Judge
 5
 6
 7
 8
 9                                           ATTESTATION
10
11          Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that the concur-
12   rence in the filing of this document has been obtained from each of the signatories.
13
14          October 26, 2018                      BLOCK & BLOCK LLP

15
16                                                By: ______/s/____________________
17                                                    Roman Block
                                                      Attorney for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                                    -3-

                               Stipulated Order re Consolidated Opposition
                                            3:18-cv-5244-JST
